Citation Nr: 1623068	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  09-39 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a dental disability due to trauma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1952 to February 1952 and from March 1953 to July 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

A claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As the current issue of service connection for a dental disability stems from an adverse determination by the RO, the dental issue addressed herein must be limited to service connection for compensation purposes only.  The claim for VA outpatient dental treatment is REFERRED to the Agency of Original Jurisdiction (AOJ) for further referral to the appropriate VA medical facility.  See 38 C.F.R. §§ 17.161 and 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran does not meet the criteria for a diagnosis of PTSD and no present psychiatric disability is attributable to military service.

2.  The Veteran is not shown to have a dental disability for which compensation is payable.



CONCLUSIONS OF LAW

1.  The Veteran does not have psychiatric disability, including PTSD, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

2.  Service connection for a dental disability for compensation purposes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310, 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in October 2008.  

In an earlier March 2005 letter, the Veteran was also advised that his military records had been destroyed in a fire at the National Archives and Records Administration (NARA) in July 1973 and he was asked him to complete an enclosed NARA form (NA Form 13055, Request for Information Needed to Reconstruct Medical Data) to allow the RO to request a thorough search for his records.  The letter also listed other types of evidence he could submit in support of his claim.  The RO invited him to submit information he may have as to the location of any service treatment records or to submit any service treatment records he may have in his possession.  He completed and returned the form in February 2015.  

In these circumstances, when a Veteran's STRs are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.   Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  The Board will undertake its analysis consistent with these principles.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains military personnel records, post service VA and private treatment records, lay statements, and VA examination reports.  There is no indication of relevant, outstanding records that would support the Veteran's claims decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Board finds that the September 2013 remand instructions have been substantially met.  In addition to obtaining any and all outstanding VA treatment records, the Veteran was afforded March 2015 VA examinations to specifically determine the nature and etiology of any psychiatric disorder, including PTSD, and dental disability due to trauma, in accordance with the September 2013 Board remand directives.  Medical evidence of record is sufficient to decide this appeal.

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided on appeal.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Acquired Psychiatric Condition

The Veteran asserts that he has a psychiatric disorder, to include PTSD, that is related to, or had its onset in service.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2015); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

In this regard, the Board notes that regulatory amendments have changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  Under the recent amendments, lay evidence may establish an alleged stressor where: 1) the stressor is related to a veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of a veteran's service; and 4) there is no clear and convincing evidence to the contrary. Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but which have not been decided by the Board as of July 13, 2010.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010), corrected by 75 Fed. Reg. 41 ,092 (July 15, 2010).  As such, they are applicable to this case.

As noted above, the Veteran's service treatment records were not available for review.  The evidence of record contains a copy of the Veteran's DD Form 214, noting the Veteran's military occupational specialty (MOS) as a combat construction specialist.  The Board recognizes that the land mine explosion, which the Veteran claimed to witness, has not been confirmed.  However, to the extent that he claims to have experienced fear of hostile military activity in his role as a combat construction specialist, the Board finds these assertions to be credible.  However, as will be discussed, the Board concludes that this claim must be denied.

Post-service treatment records in 2003 and 2009 refer to various psychiatric problems including depression, anxiety, and a mood disorder.  Such records do not specifically show treatment for PTSD.

A December 2006 VA treatment record shows that a depression and PTSD screening was negative.  The Veteran did not endorse symptoms relating to depression and he denied any symptoms of PTSD, including nightmares, hypervigilance, or feeling detached or numb from others.

In January 2009, the Veteran was mailed a memorandum of Formal Finding of a Lack of Information Required to Corroborate Stressor(s) associated with his claim for service connection for PTSD.

At a September 2010 VA psychiatric examination, the Veteran indicated that he was part of the 7th Division in Korea and that they would clear mine fields and build roads.  The Veteran stated that while clearing Pork Chop Hill, a mine was triggered and his friends were wounded.  The Veteran also reported that he had fear that he was going to freeze to death.  He maintained that he was exposed to freezing weather and that he had frostbite.  It was noted that the Veteran reported that he did see injuries while conducting mine sweeps, but that he was not specific.  The Veteran indicated that he did not receive any mental health treatment before his military service.  It was noted that the Veteran initially reported that he did not receive any mental health treatment in the military, but then stated that he was a little "off" during service.  He related that it had been too long and that he did not remember well.  The Veteran reported that he did hurt someone fighting and was given psychiatric medications and individual treatment about nine months into his time in Korea.  The VA examination report included a notation that the Veteran's claims file was reviewed.  The examiner reported that the Veteran had no mental health treatment since he had been out of service.  The examiner maintained that there were no indications that the Veteran was treated for any mental disorder while in the service according to his records.  

He was diagnosed with mood disorder, not otherwise specified (NOS), rule out due to medical conditions.  The examiner reported that the Veteran did not endorse enough criteria to designate a PTSD diagnosis.  It was noted that the Veteran was given a mood disorder, NOS, diagnosis to account for a variety of symptoms including depression and irritability.  The examiner commented that the diagnosis of a mood disorder, NOS, did not appear to be connected to his service in Korea, but more so as a result of his current medical stressors.

In September 2013, the Board remanded this claim upon finding that the September 2010 VA examiner did not specifically address the Veteran's reports of psychiatric treatment during service and possible psychiatric problems since service.  Further, the Board found that the VA examiner did not provide a rationale for his opinion that the diagnosis of a mood disorder, NOS, did not appear to be connected to the Veteran's service in Korea, but more so as a result of his current medical stressors.  Therefore, pursuant to the Board's September 2013 Board remand, the Veteran was afforded a March 2015 VA examination to determine the etiology of any acquired psychiatric condition.  

The March 2015 VA examiner noted review of the Veteran's claims file.  Upon examination, the Veteran was diagnosed with unspecified neurocognitive disorder and unspecified depressive disorder.  The examiner found that he did not have a diagnosis of PTSD.  The examiner noted that the Veteran's unspecified depressive disorder produced symptoms of irritability and negative moods.  His unspecified neurocognitive disorder produced symptoms of significant deficits in executive functioning and memory that substantially interfered with the Veteran's ability to independently engage in the normal activities of daily living.  The Veteran denied any history of problems with anxiety or depression during childhood.  He reported that he was first treated for mood problems, through VA treatment, approximately in 2003.  The Veteran was reportedly prescribed antidepressant medication since that time, and he last saw his prescribing physician "a couple of years ago."  He had never been psychiatrically hospitalized, and he denied any history of suicidal or homicidal ideation.  The Veteran described a stressor of being attacked in the 38th parallel.  The examiner observed symptoms to include, depressed mood, impairment of short and long-term memory, difficulty in adapting to stressful circumstances, intermittent inability to perform activities of daily living, and disorientation to time and place.  The examiner observed the Veteran to have apparently significant memory impairment, as evidenced by the Veteran asking three separate times during the evaluation why he was being evaluated and where he was located.  He was unable to answer many or most questions by the examiner due to his inability to recall from memory his experiences and symptomatology, and frequently deferred responses to his long-term personal health care assistant.  Based upon the examination, the examiner concluded that the Veteran needed to seek follow-up treatment.  He required regular medical evaluations or monitoring to evaluate the status of his apparent neurocognitive condition.  This information was conveyed to the Veteran during the examination.  He did not appear to pose any threat of danger or injury to self or others.

Upon review of the Veteran's post-service treatment records, the examiner noted that the Veteran received VA treatment in September 2014 for a medical procedure and his memory deficiencies were noted.  He also noted the Veteran's diagnosis of mood disorder, NOS, during the September 2010 VA examination and that it was determined that there was not enough criteria to designate a diagnosis of PTSD.  He noted the September 2010 VA examiner's notation that "the Veteran did not persistently recall any particular trauma and he did not indicate that such memories were intrusive or psychologically or physiologically distressing to him.  His feelings of [depression and irritability] have worsened since his health has deteriorated over the years...this diagnosis does not appear to be connected to his service in Korea but more so as a result of his current medical stressors."  The March 2015 VA examiner also referred to the Veteran's prescription of Venlafaxine for mood symptoms and morphine or methadone for pain in August 2012, September 2012, June 2014, and other numerous dates during VA treatment.  It was noted that the Veteran had been prescribed opioid-based medication for years.

The March 2015 VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by his claimed in-service injury, event, or illness.  The examiner reasoned that due to the Veteran's apparently profound memory deficiencies that reportedly had been progressively worsening (per the Veteran's personal health care provider's statement during today's evaluation), he was unable to effectively respond to questions by the examiner that were necessary for the evaluation of a PTSD condition; therefore, there was no diagnosis of PTSD at the time. 

The examiner continued to state that in terms of the unspecified depressive disorder, given the Veteran's endorsements of current and chronic physical pain which had warranted long-term usage of opioid-base management, it appeared more reasonable to attribute his irritability and negative moods associated with this mental health condition to his physical or medical ailments, rather than to events that took place during the Veteran's military service.  The examiner noted that such statement was supported by the September 2010 VA evaluation of the Veteran in which it was stated, "...these feelings [depression and irritability] have worsened since his health has deteriorated over the years...this diagnosis does not appear to be connected to his service in Korea but more so as a result of his current medical stressors."  In conclusion, the examiner opined that the Veteran's unspecified depressive disorder was considered to be less likely than not to have been incurred in or caused by the claimed in-service injury, event, or illness.

In regards to the Veteran's unspecified neurocognitive disorder characterized by progressively worsening memory problems, the examiner stated that such condition was considered to be indicative of a degenerative neurological ailment, like Alzheimer's disease, though it could also possibly be associated with long-term opioid-base pain management and/or some other neurological condition, like a stroke.  In any case, the examiner opined that the Veteran's neurocognitive disorder was considered to be less likely than not related to the Veteran's military service.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for psychiatric disability.  Service connection for PTSD requires a medical diagnosis of that disorder.  38 C.F.R. §§ 3.304(f), 4.125.  The Veteran has no mental health expertise and is not competent to diagnose a particular psychiatric disorder.  Young v. McDonald.  A diagnosis of PTSD was not found upon VA examination in September 2010 and March 2015.  There is no diagnosis by a medical or mental health professional of PTSD.

The Board finds the March 2015 VA psychiatric examination report, in particular, to have great evidentiary weight as the opinion reflects a comprehensive evaluation of the Veteran.  The VA psychologist considered the Veteran's psychiatric history, interviewed the Veteran, and inquired about any psychiatric and substance abuse history and treatment.  The VA psychologist specifically considered whether the Veteran had a current diagnosis of PTSD that is related to the Veteran's fear of hostile military or terrorist activity.  Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  The March 2015 VA psychiatric examination also reveals similar psychiatric reports and functioning as indicated in the earlier September 2010 VA examination.  As such, the Board finds that the evidence of record has accurately depicted the Veteran's psychiatric state.

As noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The weight of the competent and credible evidence shows that the Veteran does not have a diagnosis of PTSD that is due to a verified stressor event or is related to the Veteran's fear of hostile military or terrorist activity.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  In the absence of a current disability, the analysis ends, and the claim for service connection for PTSD cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As for any other psychiatric disability, the Board acknowledges that the Veteran has been diagnosed with mood disorder, NOS, unspecified depressive disorder, and unspecified neurocognitive disorder.  However, such have not been found to be related to the Veteran's military service.  In regards to the Veteran's unspecified depressive disorder, the March 2015 VA examiner specifically found that it appeared more reasonable to attribute his irritability and negative moods associated with this mental health condition to his physical or medical ailments, rather than to events that took place during the Veteran's military service.  Additionally, the VA examiner found that the Veteran's unspecified neurocognitive disorder was considered to be indicative of a degenerative neurological ailment, like Alzheimer's disease, though it could also possibly be associated with long-term opioid-base pain management and/or some other neurological condition, like a stroke.  In any case, the examiner opined that the Veteran's neurocognitive disorder was considered to be less likely than not related to the Veteran's military service.  The Board finds that such assessments by the examiner were consistent with the record and no competent evidence contradicts this opinion.  

As a lay person, the Veteran is competent to testify to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to provide medical conclusions as to whether a complex disability is due to his military service.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that he is claiming that he is diagnosed with PTSD, or that his diagnosed mood disorder, NOS, unspecified depressive disorder, and unspecified neurocognitive disorder are the result of his military service, the Veteran is not competent to comment as to the diagnosis or etiology of the claimed disorders here as the relationship goes beyond an immediately observable cause-and-effect relationship, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In conclusion, the preponderance of the evidence is against the Veteran's claim that he suffers from an acquired psychiatric disorder, to include PTSD, which is related to his military service.  Thus, the benefit-of-the-doubt rule is not applicable to the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

B. Dental Disability

The Veteran contends that he suffered dental trauma, to include a broken tooth, due to a mine explosion in service.

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161. 

VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions covered are: loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a).  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  (As discussed in the introduction section, above, the issue of whether the Veteran may be entitled to VA outpatient dental services and treatment must be adjudicated separately, is not currently before the Board on appeal, and has been referred to the AOJ for appropriate action.)

Service-connected compensation is also available for dental conditions including chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, temporomandibular articulation and limited jaw motion, loss of the ramus, loss of the condyloid process, loss of the hard palate, loss of the maxilla, and malunion or nonunion of the maxilla.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

As noted above, the Veteran's service treatment records were not available for review.  The evidence of record contains a copy of the Veteran's DD Form 214, noting the Veteran's military occupational specialty (MOS) as a combat instruction specialist.  As such, the Board finds that the Veteran's contentions regarding being injured during service while clearing a mine as credible.  However, as will be discussed, upon considering the evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disability.  Notably, he has not submitted any competent evidence showing that he has had any of the disabilities included under 38 C.F.R. § 4.150 during the pendency of this claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").

A March 2009 VA treatment record reflects a telephone report detailing the Veteran's complaints of gum pain following a recent dental procedure, and wanted to schedule an appointment to be seen to discuss whole mouth dental extractions.  

An August 2009 primary care note shows that the Veteran developed gingivitis, which subsequently caused him to lose his teeth.  

A January 2010 otolaryngology outpatient note reports that the Veteran had few remaining teeth, which were also noted to be in "very poor repair."  The Veteran stated several times in the documentation that he suffered a broken tooth, as well as, other bodily damage due to a mine exploding while clearing an area when he was stationed in Korea.  

Pursuant to the Board's September 2013 Board remand, the Veteran was afforded a March 2015 VA examination to determine the nature and etiology of any dental disability.  The examiner noted review of the Veteran's claims file.  The Veteran was diagnosed as being completely edentulous.  The Veteran described that the date of onset of his symptoms was five years ago.  He stated that his condition began five years ago when all of his teeth began breaking off.  The condition became worse, which resulted in losing all of his teeth.  A pantographic dental x-ray revealed a complete edentulous ridge.  There was moderate atrophy of the mandible.  The examiner observed that the Veteran had loss of teeth due to periodontal disease and loss of teeth due to normal extraction.  The report also stated that the Veteran does not have any anatomical loss or bony injury of the mandible; does not have any anatomical loss or bony injury of the maxilla; does not have anatomical loss or bony injury of any teeth (other than that due to the loss of the alveolar process as a result of periodontal disease); does not have anatomical loss or injury of the mouth, lips, or tongue; does not have (and has never had) a diagnosis of osteomyelitis or osteoradionecrosis of the mandible; does not have a benign or malignant neoplasm or metastases related to any dental diagnosis; and does not have any scars related to any dental diagnosis.

In April 2016, upon review of the Veteran's claims file, to include the March 2015 VA examination report, another VA examiner stated that while it was very possible that the Veteran suffered a broken tooth due a mine exploding, considering the extent and location of other injuries he suffered, the extent of the loss of his teeth did not likely come as a result of the trauma suffered in Korea in the early 1960s; as the symptoms did not begin until five years ago.  Therefore, based on the above information, the Veteran's dental conditions were found to be less likely as not etiologically related to trauma during the Veteran's period of service in Korea.

The question the Board must consider is whether any of the Veteran's tooth loss has been of a nature that fits the regulatory criteria for consideration of compensation.   The Board finds that the evidence of record does not indicate that the Veteran has had any identifiable dental disability of a nature that is eligible for compensation under the applicable regulatory provisions.  Although the Veteran's STRs are not available for review, the Board has found the Veteran credible as to suffering a broken tooth in service due to a mine explosion.  However, the report from the March 2015 VA dental examination presents competent and probative evidence, with expert opinion informed by review of the pertinent history and direct inspection of the Veteran, that the Veteran's loss of teeth has been the result of periodontal disease and underlying gingivitis.  Again, under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  The March 2015 VA examination report presents no suggestion that the Veteran's dental health profile includes any diagnosis that may be compensable as identified under the provisions of 38 C.F.R. § 4.150.  The Board finds that the March 2015 and April 2016 VA examination reports are probative and adequate for the purposes of appellate review, as they present the conclusions of a competent medical professional informed by all of the pertinent medical history and current medical principles, explained with citation to the correct pertinent facts.

38 C.F.R. § 3.381(b) specifically states that "replaceable missing teeth" as well as "dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may nevertheless be service connected solely for the purpose of establishing eligibility for outpatient dental treatment...."  As noted above, the record does not indicate that the Veteran has been issued dentures to serve as replacement for his lost teeth.  To the extent that the Veteran asserts a link between his tooth loss and his military service, this assertion may be further addressed in the adjudication of his (separate) claim of service connection for VA outpatient dental treatment purposes.  The Board's analysis at this time with regard to the claim for service connected compensation for dental disability finds that the evidence does not show that the Veteran has had any dental disability for which compensation is payable.

The evidence does not show that the Veteran's dental disability has been distinguished from the "dental or alveolar abscesses, and periodontal disease" that "are not compensable disabilities."  38 C.F.R. § 3.381(b).  Missing teeth may be service-connected under 38 C.F.R. § 4.150, Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following states, "These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  The evidence of record does not show that the Veteran has a current dental disability which is due to loss of substance of body of maxilla or mandible through trauma or disease such as osteomyelitis.  Rather, the evidence of record reflects that the Veteran's loss of teeth has been due to extraction in connection with dental treatment for periodontal disease and associated gingivitis, and not due to loss of substance of body of maxilla or mandible.

[The Board notes that, because the Veteran never had any shown loss of substance of body of maxilla or mandible (i.e., the bone loss requisite for service connection for loss of teeth for compensation purposes), no analysis is necessary regarding whether such loss is due to trauma or disease such as osteomyelitis.]

The Veteran has not presented any competent evidence that he has a dental disability for which service connection for compensation purposes may be granted.   He is a layperson and does not cite to supporting medical opinion or clinical or medical treatise evidence to demonstrate that his dental disability is of a nature eligible for service-connected compensation under the applicable regulations.  Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a dental disability for compensation purposes.  Hence, the appeal in this matter must be denied.


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.

Service connection for a dental disability for compensation purposes is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


